Citation Nr: 0404980	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from March 1972 
to December 1975 and from February 1982 to February 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In September 1990, the RO denied the veteran entitlement to 
service connection for PTSD.  Thus, the Board is required to 
consider the issue of new and material evidence prior to any 
consideration of the merits of the veteran's service 
connection claim.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett 
v. Brown, 8 Vet. App. 1 (1995).  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends he developed PTSD as a result of his 
service in the Navy and claims that he has been treated for 
such since the 1970's.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's application to reopen his claim 
of entitlement to service connection for PTSD.  In 
particular, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran.  In this case, therefore, further development 
is indicated.

First, the veteran reports having received psychiatric 
treatment at the Topeka and Phoenix VA Medical Centers in the 
1970s and/or 1980s, and treatment from C. Gaynor, PhD. (dates 
unspecified), from medical care professionals coincident with 
a past period of incarceration, and that he is currently 
receiving mental health counseling at Wichita State 
University.  

A review of the claims file reflects that the VA Medical 
Centers responded in the negative, indicating that no records 
pertinent to the veteran were available other than the 
examination report already contained in the claims file.  The 
Board notes, however, that the RO's request form specified a 
search for medical records dated from March 2001 to the 
present.  As such, clarification as to the availability of 
records from the VA facilities in question is required.  
Also, despite a handwritten note in the claims file 
indicating that Dr. Gaynor's records were considered, the 
Board is unable to locate any records from that physician in 
the claims file at this time.  The Board further notes that 
although the RO sent a request for records to a Dr. Waggoner 
relevant to the veteran's reported treatment during 
incarceration, no response was received and no other attempts 
were made to obtain those referenced treatment records, or 
the veteran's more-recently reported counseling records.  

Second, the claims file only contains the veteran's service 
medical records for his first period of service (March 1972 
to December 1975).  Records from his second period of service 
(February 1982 to February 1984) are not included in the 
claims file.  Communications from the National Personnel 
Record Center indicates that the veteran is in possession of 
these records.  Although he was requested to submit them to 
the RO, complete records are still not associated with the 
claims file and a further attempt to obtain such is 
warranted.

In addition to the above evidential development indicated in 
this case, the Board further emphasizes that the amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is applicable to the veteran's 
appeal and is not liberalizing.  Such provides that,

[n]ew evidence means existing evidence 
not previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

In this case, the initial denial was based on a lack of 
evidence showing that the veteran had PTSD related to combat 
service or a verified in-service stressor, insofar as the 
veteran failed to respond with requested information.  In the 
course of this appeal the veteran has been advised of the 
VCAA and the criteria needed to support his service 
connection claim.  Consistent with 38 C.F.R. § 3.159(b), 
however, while on remand the RO should ensure that the 
veteran is adequately notified of the need for competent 
medical evidence of a current disability in order to reopen 
his claim and to trigger any further duty to assist him by 
obtaining a further VA examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the 
applicability of the revised definition 
of new and material evidence to his 
appeal, the type of evidence needed to 
support his claim, and, whether he or VA 
is responsible for obtaining such 
evidence.  In particular, the RO should 
advise the veteran of the need for 
competent medical evidence showing he 
currently has PTSD.

2.  Insofar as the veteran did not 
complete the relevant portion of his Form 
9, the RO should also contact him and 
inquire as to whether he desires a 
personal hearing in his appeal; the RO 
should take appropriate follow-up action 
in this regard.

3.  The RO should again contact the 
Topeka, Kansas, and Phoenix, Arizona, VA 
Medical Centers, and obtain clarification 
as to whether any records of treatment or 
evaluation for psychiatric complaints are 
available pertinent to the veteran for 
the time period prior to March 2001.  All 
efforts to obtain existing records should 
be fully documented and negative response 
should be associated with the claims file 
if records are nonexistent or 
unavailable.

4.  The veteran should be contacted and 
requested to provide the requisite 
identifying information pertinent to the 
facility name, physician(s) name(s), 
location, dates and duration of treatment 
for psychiatric complaints by Dr. Gaynor, 
his prior place of incarceration, 
Dr. Waggoner, and, Wichita State 
University.  The RO should take 
appropriate steps to obtain identified 
records.

5.  The RO should again request the 
veteran to submit any service medical 
records in possession, particularly those 
from his second period of service, 
February 1982 to February 1984, and 
should advise him of the official 
responses in the claims file as to the 
availability of those records from 
military sources.  

6.  After completing the above-requested 
actions, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in the 
paragraphs above, the veteran's 
application to reopen his claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If 
reopening is deemed warranted, the RO 
should made a de novo review of evidence 
in the claims file and undertake any 
additionally indicated action to include 
stressor verification and/or obtaining a 
VA examination opinion consistent with 
38 C.F.R. §§ 3.304(d), (f) and 3.159(c) 
(2003).  If the claim remains denied the 
veteran should be issued a supplemental 
statement of the case and allowed an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


